Citation Nr: 1450097	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for right radial tunnel syndrome.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 30 percent for left radial tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent for recurrent left patellar tendon strain/tendonitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1985 to March 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by a Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Veteran testified at hearing before a Decision Review Officer of the RO in February 2009.  A transcript of the proceeding is of record.  

The Veteran testified at a video conference hearing before the undersigned in July 2011.  A transcript of the proceeding is of record.  

When this case was before the Board in December 2011, it was decided in part and remanded in part.

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a rating in excess of 30 percent for left radial tunnel syndrome is addressed in the REMAND that follows the below ORDER.





FINDINGS OF FACT

1.  Right radial tunnel syndrome was not present until more than one year after the Veteran's discharge from service and is not etiologically related to her active service.

2.  A low back disability was not present until more than one year after the Veteran's discharge from service and is not etiologically related to her active service.

3.  The Veteran's left knee disability is manifested by limitation of flexion; flexion has not been limited to less than 45 degrees; extension has been full; and neither locking, instability nor subluxation has been present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right radial tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in January 2007, prior to the initial adjudication of the claims in November 2008.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has not been provided with VA examinations to determine the etiology of her right radial tunnel syndrome and low back disability.  However, for the reasons set out in greater detail below, the Board finds that such examinations would not produce probative evidence.  The Veteran has been provided with an adequate VA examination for her left knee disability.  The examiner reviewed the Veteran's pertinent history and also conducted a physical examination.  The examination report contains sufficient descriptive information to allow for an accurate evaluation of the claim under the pertinent Diagnostic Codes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claims.  The Board is also unaware of any such evidence.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the Veteran's claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Service Connection Claims

Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Right Radial Tunnel Syndrome

A.  Factual Background

The service treatment record are negative for evidence of right radial tunnel syndrome.  In November 1989, the Veteran complained of left arm pain which had been present for several weeks.  There was no mention of problems with the right upper extremity.  A December 1989 service treatment record reveals the Veteran reported she had had pain in her left elbow for three months.  Physical examination was conducted and a diagnosis of chronic left post healed triceps tear was made.  Another record dated the same day also references problems with the left elbow which had been present for three months.  There was no mention of problems with the right upper extremity.  

No pertinent abnormalities were noted at the time of the February 1992 separation examination.  Clinical evaluation of the upper extremities was determined to be normal.  The Veteran completed a Report of Medical History in February 1992 wherein she denied having or ever having had swollen or painful joints, arthritis, rheumatism, bursitis or a bone or joint abnormality.  She also denied a painful or trick elbow.  She annotated the back of the form to indicate that she had a torn or bruised left tendon in the elbow.  She did not indicate that she had problems with the right upper extremity.  

The post-service evidence does not show the presence of a right radial tunnel syndrome until many years after discharge.  

On VA examination in May 1992, the Veteran complained of left elbow pain but did not report right elbow pain.  Physical examination revealed a normal range of motion in both elbows.  

In October 2004, the Veteran filed a claim with the Connecticut Healthcare Worker's Compensation Trust for burning along the right forearm muscles, elbow, wrist and most recently the right knuckles.  She wrote that the forearm pain began to bother her in 1997 when using a computer mouse on her first job after graduation.  However, she switched jobs and she hadn't been using a computer as extensively since June.  The Veteran indicated that the hand injury was new, beginning on October 13, 2004.  

In December 2005, the Veteran was seen by a private physician for her right radial tunnel syndrome.  The impression was persistent radial tunnel syndrome, right arm.  A physician referred to the Veteran's "case" and reported he was informed that there had been a previous diagnosis of a similar problem relative to her previous employer.  He wrote that he replied he would be unable to render an opinion without review of those medical records.  However, he could state with reasonable medical probability that her current symptomology of right tunnel syndrome was related to her initial presentation in May 2005 relative to an onset of injury in October 2004.  

In May 2006, the Veteran presented for evaluation of right forearm pain.  She related her discomfort to computer mouse use.  Physical examination was conducted.  The impression was right radial tunnel syndrome.  In November the Veteran was seen again.  She reported that her right radial tunnel syndrome symptoms were definitely aggravated by the use of a computer mouse.  Physical examination was conducted and the impression was persistent right radial tunnel syndrome.  

In December 2006, the Veteran reported bilateral upper extremity pain.  She indicated that the right upper extremity symptoms began in 1994-1995 while in a college computer lab.  Her right hand was the hand the Veteran used to manipulate the mouse.  The symptoms reportedly abated somewhat after graduation in 1997 when she took a job requiring little computer use.  The symptoms increased in October 2004 when her employment involved increased computer use.  The symptoms became bilateral.  She started a new job in March 2006 but, within a month, she developed depression and increasing pain especially on the left side.  In October 2006, the pain increased to an excruciating level.  The Veteran opined that the pain may be related to a health fair she attended which involved carrying boxes.  She denied trauma to her neck or upper extremities.  Typing and writing did not exacerbate symptoms but most work and self-care activities were painful.  

In December 2006, the Veteran informed a VA clinician she experienced pain in the forearms and wrists when using a mouse only.  The symptoms were intermittent for years.  She was diagnosed with radial tunnel syndrome.  Pain increased with work activities when using a mouse.  This led to periodic disability issues, loss of days at work and eventually being fired.  The Veteran insisted that a computer mouse was the culprit causing the pain.  She reported that typing and pure writing did not affect her.  The pertinent assessment was radial tunnel syndrome.  An electromyogram (EMG) examination was negative.  The Veteran failed physical therapy and refused surgery.  She reported that acupuncture was effective.  

A December 2006 letter from a private physician indicates the Veteran was having problems with her Workers' Compensation claim in trying to clarify causality and timing.  She attributed her bilateral arm pains to her mouse use.  The impression was bilateral radial tunnel syndrome.  

In December 2006, the Veteran was seen by a private neurologist.  It was written that the Veteran was ambidextrous but primarily left handed.  She reported a lot of bilateral arm pain.  The pain was primarily in the right arm and related to mouse work on the computer.  It had bothered her intermittently for many years.  When she stopped using a mouse, the pain disappeared.  She reported bilateral arm pain, burning at times, point tenderness, sweating of the hands, discoloration of the hands and neck pain radiating down into the shoulder and upper extremities.  Physical examination revealed tenderness  in the right arm.  The impression was arm pain related to mouse activity on the computer and probable lateral epicondylitis.  The neurologist wrote that he did not get a sense that the Veteran's symptoms were directly related to any type of nerve injury.  He suggested possible radiculopathy but this was less likely.  

In February 2007, the Veteran was informed that her claim under the Federal Employees' Compensation Act had been denied. 

In February 2007, the Veteran reported that she had a work-related hand/wrist/arm injury that prevented her from using a computer mouse which she believed led to her termination from an Army job as a dietician.  It was written that, because she only recently had been injured, she felt that she was coming to terms with her disability and was struggling with her new identity.  

In April 2007, a clinician wrote that the Veteran continued to have an exaggerated response to her work environment noting the Veteran reported that if she even clicked the computer mouse once, she would experience pain in both arms.  

In June 2007, a physician wrote that it may be beneficial for the Veteran to use a tablet PC with a stylus versus a conventional pc due to her persistent radial tunnel syndrome which was aggravated by computer keyboard and mouse use.  

In July 2007, the Veteran informed a VA neurologist that her right neck/shoulder/wrist pain began many years prior when she started to work with a mouse which the Veteran opined was the main reason she was having the problems.  

EMG testing in August 2007 was interpreted as revealing evidence of bilateral mild median neuropathies at the wrists.  

A September private clinical record reveals the Veteran reported radial and carpal tunnel syndrome in the right forearm.  The problem reportedly began in 1995 and became most severe in 2004.  Two different times the document reveals the Veteran reported the symptoms began in 1995.  The problem began with computer mouse use.  

In September 2007, the Veteran informed a D.O. that she had arm and back pain.  She was left handed.  The onset was in 1994-1995 and then became severe in 2004.  The Veteran reported the cause was repetitive strain from a computer mouse.  It started in the right upper extremity and then progressed to the left hand.  The assessment was carpal tunnel syndrome (median neuropathy) and myofascial pain syndrome.  An October 2007 record from the D.O. included an additional diagnosis of somatic dysfunction in the cervical, thoracic, rib and upper extremity areas.  

In October 2007, a rheumatologist diagnosed mild bilateral carpal tunnel syndrome.  

A November 2007 VA clinical record includes the annotation that the physician believes the Veteran had wrist pain but her symptoms were "greatly exaggerated" by her mental instability.  

A January 2009 VA clinical record reveals the Veteran complained of disabling pain in her upper extremities.  The Veteran blamed the onset of the pain to anytime she used a computer mouse.  When the physician suggested that the Veteran apply for jobs that did not exacerbate her symptoms or use voice recognition software or ergonomic keyboards and roller mouse, the Veteran became very defensive.  

In January 2009, the Veteran informed a chiropractor that she experienced discomfort and paresthesia in the cervical, upper thoracic, mid thoracic and lumbar areas.  Pertinent diagnoses were degeneration of cervical intervertebral disc, cervical spinal stenosis and degeneration of the lumbar or lumbosacral intervertebral disc.  Another record dated the same month reveals the Veteran reported she had right neck pain and right lateral epicondyle pain of 13 years' duration that began while in active military service.  The Veteran recalled many onsets of lateral epicondylitis on the right combined with severe neck pain of years duration during her Army service.  During active duty, she was required to perform frequent push-ups, carry a 70 pound pack and perform other duties which aggravated her bilateral arm injuries.  She reported that her job used to involve extensive typing.  With the advent of the computer mouse in the 1990's, her right-sided symptoms became much worse.  Upon discharge from service, she returned to college where her computer use was significantly less and the exacerbation frequency lessened.  In the following years depending on the level of computer use, her exacerbations continued.  From that point forward, her right upper extremity had been persistent and included constant right cervicothoracic, scapulothoracic, elbow, hand and wrist pain.  During treatment, it was noticed that the Veteran had back symptomology.  X-rays confirmed degenerative joint disease.  Upon investigation of the matter, the Veteran recalled an injury of her lower back/pelvis which occurred in 1986 during active duty when she fell off a truck onto her right buttock.  Ever since that injury, she continued to experience pain, popping and a grinding sound in her right pelvis and hip that worsened when carrying her ruck sack.  In the chiropractor's opinion, and with reasonable medical certainty, the Veteran's symptoms were directly related to falling off an army truck injury, repetitive exercise and computer/typing repetitive strain/strain injuries sustained while on active duty.  

In February 2009, the Veteran testified at a local RO hearing.  She reported that she injured both elbows during active duty when performing a triceps press down motion and felt a pop in both elbows.  She admitted that the injury of her right upper extremity was never documented.  She wrote left handed but performed everything else with the right hand.  The pain increased when using a mouse.  She used both hands for a computer mouse.  

In April 2009, a private D.O. wrote that he had been treating the Veteran since September 2007.  He wrote that the Veteran originally injured her left upper extremity while on active duty in the Army while performing a triceps exercise.  The D.O. wrote that the Veteran, ". . . sustained a similar injury on the right at the same time as the original injury on the left."  At the time she initially presented to a physician, the pain on the left was much worse than on the right although she did report pain bilaterally and an examination was performed on both sides.  Following that time, she continued to experience pain bilaterally.  However, fearing a medical discharge, she never returned to the physician to complain of the persistent bilateral arm pain.  The D.O. wrote that the Veteran's job involved extensive amount of typing and, with the advent and subsequent widespread use of the computer mouse in the late 1990's, her right-sided symptoms became much worse.  Upon discharge from the service, she returned to college where her computer use was significantly less and her arm pain improved.  By 1995, while starting to use a mouse again, her symptoms returned.  From 1997 to 1998, her job duties required extensive mouse work, aggravating her symptoms.  From 1998 to 2004, she was employed in positions which didn't require the use of a mouse and her symptoms again quieted down.  Since 2004, the Veteran had to use a mouse again more extensively.  From this point forward, her right upper extremity pain had been persistent.  When her right-sided symptoms were severe, she was forced to use the mouse on the left side.  It was the D.O.'s opinion, based on a reasonable degree of medical probability, that the right upper extremity symptoms were directly related to the original injury she sustained while on active duty in the Army.  

In March 2010, the Veteran informed a chiropractor that she had had radial and carpel tunnel since the 1990's.  She believed it was initiated with a bilateral triceps injury while weight lifting in the Army.  

The Veteran testified before the undersigned in July 2011 that she injured both arms performing triceps extensions while in the Army.  She was on profile after the injury as she had tremendous pain.  The injury occurred while she was in Germany.  She alleged there was a discrepancy in her military records in that while seeking treatment for her left side, she was also seeking treatment for her right side but this was not documented as she complained more about her left side.  After the initial treatment, she did not go to the doctors very much because she was afraid of getting a medical discharge.  She alleged that she complained about the upper extremities at the time of her separation examination but then said she didn't because she was informed that whatever was in the records was what she had to talk about.  She also said she didn't speak about her disabilities because she was sort of healed, she was not completely disabled at that point so she really didn't think too much about it.  After service, she went to college but was not really using the type of equipment that caused her pain.  She didn't use a computer mouse much.  She reported she was left handed primarily but also ambidextrous.  She used her left hand to write.  She first really started having problems in 1997 when she had her first job and really started using a mouse.  She attributed her problems mostly to the use of a computer mouse.  She alleged she had pain from discharge to the present but it wasn't as intense.  

The Veteran submitted generic treaties evidence regarding disorders of the elbow and radial tunnel syndrome.  None of the evidence specifically addressed the facts of the Veteran's particular medical history.  

B.  Analysis

The Board finds that service connection is not warranted for right radial tunnel syndrome as the evidence demonstrates that the disorder was not present during active duty or for years thereafter and there is no probative evidence linking current radial tunnel syndrome to active duty.  

The Board finds that there is no probative evidence of the presence of a chronic right arm disorder during the Veteran's active duty service.  The service treatment records do not document the presence of pertinent symptomology.  Clinical evaluation of the Veteran at the time of discharge revealed the upper extremities were normal.  The only evidence of record which indicates the Veteran injured her right arm during active duty is the Veteran's own statements and testimony.  Significantly, the Board finds that the probative value of the Veteran's self-reported history has been impeached for the reasons set forth below.  

The Board notes the Veteran has provided conflicting accounts of when her right arm symptomology began.  The first evidence of complaints regarding the right upper extremity is dated in October 2004.  At that time, the Veteran alleged that she began to experience forearm pain in 1997 while using a computer.  In December 2006, the Veteran informed a clinician that her symptoms began in 1994-1995 while in a college computer lab.  In September 2007, the Veteran informed a clinician that her pain began in 1994-1995 and was caused by repetitive strain from a computer mouse.  A January 2009 clinical record documents the first instance where the Veteran informed a clinician that her symptomology began during active duty.  It is not apparent to the Board why the Veteran would consistently inform health care professionals for many years that her right arm symptomology started after discharge when using a mouse and then she would abruptly change the self-reported history if, in fact, the right arm symptomology actually began during active duty.  

The fact that the Veteran has had problems with veracity regarding her medical condition is supported by a February 2007 clinical record noting that the Veteran admitted that she had known prior to taking jobs that she would become "disabled" if she used a mouse and also admitted that she did not disclose to the person in charge of hiring that use of a mouse was a known issue for her.  This action demonstrates to the Board that the Veteran is willing to provide a less than truthful account of her medical symptomology when pecuniary gain is involved.  

Prior to and after the submission of her claim of entitlement to service connection for the right arm symptomology, the Veteran had been involved with Workers Compensation claims against employers for claims involving her right arm.  The fact that she looked to private employers as well as the Federal Government to both compensate her for the same injury indicates that she was either not being truthful with her Workers Compensation claims or she was not being truthful when she claimed that active duty service caused her right arm problems.  Either way, it indicates a less than honest opinion has been advanced to one or the other entity regarding what the Veteran perceived was the etiology of her right arm symptomology.  

Shortly after her discharge, the Veteran submitted a claim for VA compensation in April 1992 for an injury of the left knee, an injury of the left triceps and for pelvic inflammatory disease.  She did not submit a claim for compensation for her right upper extremity at that time.  The failure to submit a claim for compensation for the right upper extremity at that time supports the Board's determination that the Veteran did not have chronic right arm symptomology at that time.  The Board finds that, if the Veteran did have chronic right arm problems in 1992, she would have included this as a claim.  

The post service medical evidence documents that, for many years, the Veteran had consistently informed health care professionals that her right arm problem was due to the use of a computer mouse.  However, it was not until 2009 that the Veteran started to advance the theory that the right arm symptomology was the result of her injuring both arms while performing triceps extensions during active duty.  It is not apparent to the Board why the Veteran would suddenly change her opinion as to the etiology of the right arm symptomology if, in fact, it had always been due to the alleged in-service injury and not due to post-service computer use.  

The Veteran's testimony that she injured both arms during active duty is not supported by the objective medical evidence and her testimony regarding the in-service complaints is not credible.  She has testified that she informed clinicians during active duty that she injured both upper extremities while performing the triceps extensions when seeking medical treatment.  The record reveals that the Veteran sought treatment several times for her left upper extremity during active duty.  However the service treatment records are silent for problems with the Veteran's right upper extremity.  The Board finds it improbable that a health care professional or professionals, when examining the Veteran, would not accurately record the symptomology reported by the Veteran during one of those times.  Equally improbable, is the Veteran's allegation that, when she informed the examiner at the time of her separation examination that she had problems with the upper extremities, she was informed that whatever was in her records was what she was supposed to talk about.  When looked at as a whole and taking into account the numerous discrepancies in the Veteran's self-reporting, the Board does not believe the Veteran was discouraged from providing a complete and accurate medical history at the time of the separation examination.  

Clinicians have noted problems with the Veteran's self-reported arm symptomology.  In April 2007, a clinician wrote that the Veteran had an exaggerated response to her work environment noting that the Veteran alleged she would experience pain in both arms merely by clicking a computer mouse once.  A November 2007 VA clinical record includes the annotation that the physician believed the Veteran had wrist pain but this was greatly exaggerated by her mental instability.  While not directly addressing the Veteran's credibility, this evidence does suggest that the Veteran's mental disorder was affecting her perceptions of her medical problems.  

The above demonstrates to the Board that, for whatever reason, the Veteran is less than truthful in reporting on events surrounding her right arm history and symptomology.  As a result, no probative value is attributed to this evidence.  

The Board notes the Veteran has not been provided with a VA examination to determine the etiology of the right arm complaints.  Such an examination, however, could not result in probative medical evidence.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

For the same reasons, the Board finds the January 2009 record from the chiropractor and the April 2009 record from the D.O. to not be probative of whether the Veteran currently has a right radial tunnel syndrome due to active duty.  Both of these opinions are based on inaccurate history provided by the Veteran.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Low Back Disability

A.  Factual Background

The service treatment records are negative for evidence of a low back disorder.  Clinical evaluation of the spine which was conducted at the time of the February 1992 separation examination was normal.  Additionally, the Veteran denied having or ever having had recurrent back pain on a Report of Medical History she completed at the same time.  

An April 2004 private clinical record includes the annotation that the Veteran had back pain on and off.  

In February 2007, the Veteran complained of popping and clicking in the low back, pelvis and right hip accompanied by pain.  The pain occurred while she was leaning over a Disabled American Veterans (DAV) representative's desk while making travel arrangements.  

Another record dated in February 2007 reveals the Veteran presented with a "new medical issue."  She reported a long standing history of intermittent popping in her low back, pelvis and right hip.  This had been dormant for some time but flared up since she bent over a desk at DAV doing some paper work.  

A clinician opined in March 2007 and April 2007 that the Veteran's complaints of low back symptoms were consistent with myofascial pain.  

In September 2007, the Veteran informed a D.O. that she had arm and back pain.  The onset was in 1994-1995 and then became severe in 2004.  

In October 2008, the Veteran complained, in part, of upper back and shoulder pain.  The assessment was radial tunnel syndrome and myofascial pain syndrome.  

In January 2009, the Veteran informed a chiropractor that she experienced discomfort and paresthesia in the cervical, upper thoracic, mid thoracic and lumbar areas.  Pertinent diagnoses were degeneration of cervical intervertebral disc, cervical spinal stenosis and degeneration of the lumbar or lumbosacral intervertebral disc.  

A January 2009 private clinical record reveals that, during treatment for right neck pain and right lateral epicondyle pain, it was noticed that the Veteran had back symptomology.  X-rays confirmed degenerative joint disease.  Upon investigation of the matter by the chiropractor, the Veteran recalled an injury to her lower back/pelvis which occurred in 1986 during active duty when she fell off a truck onto her right buttock.  The Veteran reported that, ever since that injury, she continued to experience pain, popping and a grinding sound in her right pelvis and hip that worsened when carrying her ruck sack.  In the chiropractor's opinion, and with reasonable medical certainty, the chiropractor determined that the symptoms are directly related to falling off an army truck injury, repetitive exercise and computer/typing repetitive strain/strain injuries sustained while on active duty.  

In February 2009, the Veteran testified at a local RO hearing that she injured her low back in 1986 when she fell off a truck.  She landed on her right hip on blacktop.  She did not receive treatment for the injury.  She never received treatment in service for back problems.  She was told to "suck it up and drive on."  She did not want to be perceived as a slacker.  She first received treatment for her back in approximately 2005 or 2006.   

The Veteran testified before the undersigned in July 2011 that she injured her back while serving at Fort Riley in 1986 when she fell off a truck landing on her right side.  She did not get treatment afterwards.  The representative alleged that this was due to the fact that the Veteran did not want to get medically discharged.  She was not treated at all during active duty but she did have back pain.  The first time she was treated for her back was in 2005 or 2006 when she started seeing a chiropractor.  

Numerous chiropractic records dated in 2009 include references to back pain.  History and etiology were not discussed.  

B.  Analysis

The Board finds that service connection is not warranted for a low back disability as there is no probative evidence of a low back disorder until more than one year following the Veteran's discharge from service or probative evidence linking a current low back disorder to service.  The evidence of record which indicates that the Veteran injured her low back during active duty is limited to the Veteran's allegations and testimony.  Significantly, for the reasons set out above and below, the Board has determined that the Veteran's reports of medical history and symptomology are to be afforded no probative value.  

The Veteran has testified that she injured her back falling off a truck while on active duty but she was not treated for the disability.  She has alleged that she had had back symptoms from the time of the injury to the present.  Significantly, the Veteran denied having or ever having had recurrent back pain at the time she completed the Report of Medical History in connection with her discharge examination.  The Veteran's actions at the time of discharge directly contradict her current allegations.  

The Veteran has alleged that she did not report back problems during active duty as she didn't want to be labeled a slacker.  The Board's review of the service treatment records reveals that the Veteran complained of and sought treatment for both the left radial tunnel syndrome and the left patellar strain on more than one occasion during active duty.  She also sought treatment for other disorders at various times during active duty.  It is not apparent to the Board why the Veteran would be hesitant to seek in-service treatment for a back injury which resulted from a fall off a truck but was willing to seek treatment for other disorders documented in the service treatment records if, in fact, she actually did injure her back during active duty.  Her allegations are not congruent with the evidence of record.  

Shortly after discharge, the Veteran submitted claims of entitlement to service connection for her left knee, her left triceps and for pelvic inflammatory disease.  This was in April 1992.  She did not submit her claim of entitlement to service connection for a low back disability until more than a decade after her discharge.  The Board believes that the Veteran would have submitted the claim for compensation for her back at the time she submitted the other claims if, in fact, she had had a chronic low back disability at that time.  The fact that she submitted claims in 1992 indicates to the Board that the Veteran was aware of the VA compensation system and how to submit a claim.  The failure to do so for more than a decade reinforces the Board's determination that the Veteran did not injure her low back during active duty and did not have a chronic back disability from the time of discharge to the present.  

Accordingly, the Board concludes that the Veteran did not have a low back disorder in service or until more than one year after her discharge from service.  

The Board notes the Veteran has not been provided with a VA examination to determine the etiology of her complaints.  Such an examination, however, could not result in probative medical evidence.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For the same reason, the chiropractor's January 2009 opinion that her back symptomology is linked to active duty is without probative value.  

In reaching this decision, the Board has also determined that the benefit-of-the doubt doctrine does not apply to this claim because the preponderance of the evidence is against the claim.

Higher Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran's service connected knee disability is rated as 10 percent disabling under Diagnostic Code 5257. 

Under Diagnostic Code 5257, which rates disability resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides a 20 percent evaluation when there is dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Normal range of motion of the knee for VA purposes is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

At the time of a January 2007 VA examination, the Veteran reported pain and stiffness in her knee but denied swelling, heat, redness.  There was a mild sense of instability.  She reported weakness and instability when descending stairs and with fatigue.  Flares of pain were caused by descending stairs which the Veteran rated as being 8/10 and normally the pain was 4/10.  She denied dislocation or subluxation.  She was unable to run, dance or hike because these actions caused additional pain and weakness.  Physical examination revealed no limping.  Range of motion of the left knee was flexion from 0 to 130 degrees with mild discomfort at the end point.  Extension was to 0 degrees.  The Veteran was able to stand on her heels and toes without pain.  Range of motion following repetitive testing did not disclose additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  An X-ray examination of the left knee revealed mild degenerative changes.  The pertinent diagnosis was left knee chondromalacia with mild degenerative joint disease with mild to moderate functional limitations with flare-ups.  

The medical evidence documents that the Veteran had informed a chiropractor at different times during the appeal period that she experienced left knee pain.  The reported intensity varied from five out of ten to seven out of ten.  The chiropractic records do not document physical examination of the knee.  

In February 2009, the Veteran testified at a local RO hearing that she did not need a cane to ambulate.  When she stood up and put pressure on the knee it would start to bother her.  She alleged that her knee would give out at times.  

In March 2009, the Veteran informed a D.O. that she had a history of left knee pain and that her left knee had been giving out on her.  It was bothering her the last few weeks perhaps due to increased exercise.  Physical examination was conducted.  There was no evidence of any restricted or painful flexion or extension.  Ligament testing was negative for any problems.  The assessments were Baker's cyst and chondromalacia patella.  

The Veteran testified before the undersigned in July 2011 that she did not have full extension and flexion of the left knee.  She had a decent amount of pain which increased with certain activities.  Her knees had given out but did not lock.  She did not wear a knee brace nor had she asked for one.  She had a large Baker's cyst which was aspirated.  The cysts came back at times.  She was not receiving any current treatment for her knee.  The knee giving out varied in frequency.  

The was most recently afforded a VA examination to determine the degree of severity of her left knee disability in January 2012.  Left patellar tendonitis was diagnosed.  The Veteran was working as a dietician.  She had been able to walk, swim and bike but, in general, could only perform short bursts of running.  She had pain while on stairs and weakness on getting up.  Crossing the legs while performing yoga hurt.  An X-ray study was referenced as being normal.  The Veteran reported flares of pain when going down stairs or up hills.  Left knee flexion was to 135 degrees without any evidence of painful motion.  Extension was to 0 degrees without evidence of painful motion.  Repeat testing after repetitive motion did not result in a decrease in the range of motion nor painful motion.  The functional limitations experienced by the Veteran were intermittent pain with descending stairs and mild to moderate weakness from walking up hills.  Muscle strength was 5/5 bilaterally.  Stability testing was normal for both knees.  There was no evidence of recurrent subluxation or dislocation.  There were no meniscal conditions.  Arthroscopic surgery was conducted in 1991 but the Veteran did not have any residual signs of or symptoms from the surgery.  The Veteran did not use any assistive devices.  X-rays were referenced as not documenting any traumatic arthritis.  The examiner opined that the left knee disability did not impact the Veteran's ability to work.  The examiner observed that the Veteran moved easily without limitation.  

Analysis

The Board finds that an increased rating is not warranted at any portion of the period of the claim.  The probative evidence of record demonstrates that, during the entire appeal period, the range of motion for flexion was at least from 0 to 130 degrees and this did not change after repetitive use.  Extension during the entire appeal period was to 0 degrees and this did not change after repetitive use testing.  When pain on use is taken into account, an increased rating is not warranted.  The examiner who conducted January 2007 VA examination noted the Veteran had pain on the end point for flexion at 130 degrees.  There is no indication that the pain began prior to this level of motion.  The examiner who conducted the most recent VA examination determined that the range of motion the Veteran exhibited was pain free.  Even when pain on use is taken into account, the limitation of flexion is not in excess of that contemplated by a 10 percent rating and there is no limitation of extension.  

The disability does not warrant a separate compensable rating under Diagnostic Code 5257.  The Board notes that the Veteran has reported that her knee has given out.  The Board finds the probative value of the Veteran's allegations are outweighed by the physical examinations conducted by health care professionals during the pendency of the appeal which found that the knee was stable and there was no evidence of subluxation or dislocation.  As set out above, the Veteran has been found to have problems with her credibility regarding her self-reported medical symptomology and history.  Reduced probative value is placed on the Veteran's allegations.  The findings by the health care professionals are based on a physical examination of the Veteran specifically to determine if the Veteran had any subluxation, lateral instability or ligament problems and they found none.  

There is no evidence of record documenting impairment or removal the Veteran's semilunar cartilage in the left knee so an increased rating is not warranted under Diagnostic Code 5258.  Moreover, the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by Diagnostic Code 5260 so a separate 10 percent rating is not warranted under that Diagnostic Code.

Other Considerations

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the demonstrated manifestations of the left knee disability (pain and limitation of motion) are contemplated by the schedular criteria.  In addition, the rating schedule authorizes higher ratings for greater impairment.  In sum, there is no indication that the average industrial impairment from the left knee disability would be in excess of that contemplated by the schedular criteria.

Finally, the Board has considered the benefit-of-the doubt doctrine but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right radial tunnel syndrome is denied.  

Service connection for a low back disability is denied.  

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Veteran is claiming entitlement to an increased rating for her service-connected left radial tunnel syndrome.  The last time the disability was evaluated by VA for compensation purposes was in January 2007.  Therefore, the Board has determined that she should be afforded another VA examination to determine the current degree of severity of the disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for an increased rating for left radial tunnel syndrome.

2.  Then, arrange for the Veteran to be afforded a VA examination by an appropriately qualified health care professional to determine the nature and extent of all impairment due to the Veteran's service-connected left radial tunnel syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner to include an opinion quantifying the extent of symptomology associated with the service connected nerve impairment as being mild, moderate, severe or complete paralysis of the musculospiral nerve (radial nerve).  

3.  If the Veteran fails to report for any scheduled examination, documentation showing that she was properly notified of the examination should be associated with the record.

4.  Undertake any other indicated development.  

5.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


